DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on February 5, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed October 5, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
 Claims 28, 35 and 152 have been canceled. Claims 1-3, 6-7, 9, 15, 18, 20, 22, 25, 29, 31, 33, 36, 43, 54 and 155 have been amended. Claims 159-185 have been newly added. Claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 54, 151 and 153-185 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 151 and 159-171 are rejected under 35 U.S.C. 103 as being unpatentable over Allbritton et al. US 2018/0002672A1, published 1/4/2018 (hereinafter Allbritton, reference of record) in view of Randall et al. "Explant culture of gastrointestinal tissue: a review of methods and applications." Cell biology and toxicology 27.4 (2011): 267-284 (hereinafter Randall, reference of record) as evidenced by Assimakopoulos et al. "Enterocytes’ tight junctions: from molecules to diseases." World journal of gastrointestinal pathophysiology 2.6 (2011): 123 (hereinafter Assimakopoulos, reference of record). This rejection is maintained in regards to claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 151 and newly applied to claims 159-171. A reply to applicant’s arguments is found below.
Claim 1 describes an in vitro tissue composition comprising: (i) a substrate comprising a plurality of microwells; and (ii) an isolated tissue explant comprising intestinal epithelium from a source tissue, wherein said source tissue comprises intestinal epithelium from a large, non-human, mammalian gastrointestinal tract, wherein said source tissue comprises an architecture comprising epithelial cells having a polarity, a circular muscular layer, and intestinal villi, wherein in the tissue explant comprises said architecture, and wherein the tissue explant is in planar contact with more than one microwell of the substrate, thereby providing a luminal surface and a basolateral surface of the tissue explant. 
Claim 2 describes the composition of claim 1, wherein the tissue explant-comprises small intestine epithelium. 
Claim 3 describes the composition of claim 1, wherein the tissue explant is from the ileum, jejunum. 
Claim 6 describes the composition of claim 1, wherein the tissue explant comprises an intact extracellular matrix. 

Claim 9 describes the compositions of claim 1, wherein the source tissue is a porcine gastrointestinal tract.
Claim 15 describes the composition of claim 1, wherein the tissue explant comprises intestinal enterocytes. 
Claim 17 describes the composition of claim 1, wherein the tissue explant comprises tight junctions. 
Claim 18 describes the composition claim 1, wherein the tissue explant comprises mucin secreting goblet cells. 
Claim 20 describes the composition of claim 1, wherein the tissue explant comprises intestinal stem cells. 
Claim 22 describes the composition of claim 1, wherein the tissue explant comprises intestinal endocrine cells. 
Claim 25 describes the composition of claim 1, wherein the tissue explant comprises at least one drug transporter. 
Claim 26 describes the composition of claim 25, wherein the drug transporter is MDR-1. 
Claim 29 describes the composition of claim 1, wherein the tissue explant comprises microfold cells. 
Claim 31 describes the composition of claim 1, wherein the tissue explant comprises mucosubstances. 
Claim 33 describes the composition of claim 1, wherein the tissue explant comprises neural cells. Claim 36 describes the composition of claim 1, wherein the tissue explant secretes Wnt3a. 
Claim 38 describes the composition of claim 1, wherein the tissue explant comprises intact crypts. 

Claim 44 describes the composition of claim 1, wherein the tissue explant is responsive to glucose. 
Claim 45 describes the composition of claim 1, wherein the tissue explant is responsive to toxins. 
Claim 46 describes the composition of claim 45, wherein the toxin is a substance with gastrointestinal toxicity or a substance with cell toxicity. 
Claim 47 describes the composition of claim 46, wherein the toxin is a nonsteroidal anti- inflammatory drug (NSAID). 
Claim 48 describes the composition of claim 47, wherein the NSAID is naproxen. 
Claim 49 describes the composition of claim 47, wherein the toxin is doxycycline. 
Claim 151 describes the composition of claim 1, wherein the substrate comprises 6, 12, 24, 48, 96, 384 or 1536 microwells. 
Claim 159 describes the composition of claim 15, wherein the intestinal enterocytes are identified by the presence of villin, e-cadherin, keratin 20, and/or fatty acid binding protein 1 (FABP1). 
Claim 160 describes the composition of claim 18, wherein the mucin secreting cells are identified by the presence of mucin 2 (Muc2) and/or caudal type homeobox 2 (CDX2). 
Claim 161 describes the composition of claim 20, wherein the intestinal stem cells are identified by the presence of leucine-rich repeat-containing G-protein coupled receptor 5 (LGR5) and/or olfactomedin 4 (OLFM4). 
Claim 162 describes the composition of claim 22, wherein the intestinal endocrine cells are identified by the presence of glucagon-like peptide-1 (GLP-1). 
Claim 163 describes the composition of claim 1, wherein the tissue explant comprises at least one metabolizing enzyme. 
Claim 164 describes the composition of claim 163, wherein the metabolizing enzyme is CYP3A4. 

Claim 166 describes the composition of claim 31, wherein the mucosubstances are selected from glycoproteins, glycolipids, mucins, and any combination thereof. 
Claim 167 describes the composition of claim 33, wherein the neural cells are identified by the presence of nestin. 
Claim 168 describes the composition of claim 1, wherein the tissue explant produces Muc-2. 
Claim 169 describes the composition of claim 1, wherein the substrate comprises 24 microwells. 
Claim 170 describes the composition of claim 1, wherein the substrate comprises 48 microwells. 
Claim 171 describes the composition of claim 1, wherein the substrate comprises 96 microwells. 
Allbritton describes compositions and methods for making a live cell construct comprising of a 3D scaffold containing microwells covered by cells (Allbritton, para 20, 58, 61 and figure 1). Allbritton states that any type of gastrointestinal epithelial cells may be used, including colon, small intestine, stomach, esophagus, tongue, nasopharynx, oropharynx and pancreatic epithelial cells from humans, pigs and other animals (Allbritton, para 39). Gastrointestinal epithelial cells may be undifferentiated or differentiated (e.g. enterocytes) and preferably derived from primary tissues (Allbritton, para 39 and 40). It is emphasized that Allbritton’s disclosure of “cells are preferably derived from primary tissues…any type of gastrointestinal epithelial cells may be used” covers the limitations of cultured explant tissues as described in the instant claims. Allbritton describes culturing polarized gastrointestinal epithelial tissue which contains both a luminal and basolateral surface on the microwell scaffold (Allbritton, para 115 and figure 1B). Allbritton describes this in example 1, wherein colonic epithelium tissue is cultured on top of the microwell scaffold and is found to maintain a polarized architecture containing distinct proliferative and nonproliferative zones that closely resembles the colonic epithelium in vivo (Allbritton, example 1 and para 97). Allbritton discusses the importance of an intact extracellular matrix (ECM) and added growth 
Randall teaches a review of the current methods and procedures for culturing of gastrointestinal tissue explants. Randal describes a gastrointestinal tissue explant comprising a fully intact extracellular matrix, lamina propria and lamina muscularis (Randall, Figure 1. pg 268 and pg 275 “preservation of morphology”). Randal discusses gastrointestinal explants which are cultured in wells and immersed in medium (Randall, Fig 2 and pg 271). Tight junctions as described in claim 17 are considered an inherent characteristic of gastrointestinal epithelial cells and would undoubtedly be present in the explant described by both Randall and Allbritton. Assimakopoulous is provided as a reference to support this argument. 
It would have been prima facie obvious to one of ordinary skill in the art to use the explant described by Randall with the 3D scaffold containing microwells described by Allbritton. Allbritton describes culturing primary gastrointestinal epithelial cells. Allbritton realizes the importance of ECM components, lamina propria, lamina muscularis, circular muscular layer and intestinal villi and specifically takes measures to replicate them in vitro (Allbritton, para 58). It would have been a matter of simple substitution to exchange the gastrointestinal explant taught by Randall with the explant taught by Allbritton. One would be motivated to make this substitution in order to better replicate the in vivo 
Additionally, it is emphasized that cell types such as intestinal endocrine cells (claim 22), goblet cells (claim 18), intestinal enterocytes (claim 15), intestinal stem cells (claim 20) and neural cells (claim 33) are inherent to gastrointestinal tissues. The instant claims do not require processing steps which would differentiate the instant gastrointestinal tissue explant and cells recited above from those of the naturally occurring gastrointestinal tissues (see MPEP 2114 for a description of inherency and functional limitations). Similarly, the genes and proteins recited such as FABP1 (claims 15 and 159), CDX2 (claims 18 and 160), OLFM4 (claims 20 and 161), CYP3A4 (claim 164), vimentin (claim 165), mucosubstances (claim 166), nestin (claim 167), Muc-2 (claim 168) and GLP-1 (claims 22 and 162) are inherent to gastrointestinal tissues. Additionally, gastrointestinal tissue explants which are responsive to glucose (claim 44), toxins (claim 45), secrete Wnt3a (claim 36) and comprise crypts (claim 38) would inherently be contained in any gastrointestinal tissue explant which is processed according to the methods described in the instant specification. The inherency arguments applied to cell types, cell responsiveness, genes and proteins of the instant invention are supported by applicants specification wherein no substantially different processing steps are present which would differentiate the instant gastrointestinal tissue explant from those of the naturally occurring gastrointestinal tissues described in the cited prior art (Allbritton and Randal). 
Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the aforementioned claims prima facie obvious to at the time the invention was made.

Response to applicant’s traversal: 
Applicant traverses the instant rejection by arguing that the examiner has failed to establish a prima facie case of obviousness with respect to the amended claims. Applicant argues that none of the cited references, alone or in combination teach an in vitro tissue composition comprising an isolated tissue explant comprising an intestinal epithelium for a primary tissue having the particular architected described in newly amended claim 1. In particular, applicant argues that Allbritton teaches culturing gastrointestinal cells in vitro to mimic in vivo tissue and would therefore have no reason or motivation to examine techniques for isolated tissue explants from human sources as described by Randall. Applicant states that there would be no reason or motivation for one of ordinary skill to experiment with the methods described in Allbritton to substitute the gastrointestinal cellular tissue since Allbritton reports “superior” results relative to the gastrointestinal tissue explant comprising a fully intact extracellular matrix, lamina propria and lamina muscularis described by Randall.
This argument has been fully considered, but is not found convincing. Allbritton provides numerous embodiments and controls wherein primary gastrointestinal tissues (including primary colonic crypt tissue) are cultured, see Example 1. Allbritton provides further embodiments wherein gastrointestinal cells are cultured within microwells as described in claim 1. Although it is granted that Allbritton does not expressly teach isolated gastrointestinal explant which has a fully intact extracellular matrix, lamina propria and lamina muscularis cultured within a microwell structure, this explant structure is taught by Randal. Randal describes a gastrointestinal tissue explant comprising a fully intact extracellular matrix, lamina propria and lamina muscularis (Randall, Figure 1. pg 268 and pg 275 “preservation of morphology”). Randal discusses gastrointestinal explants which are cultured in wells and immersed in medium (Randall, Fig 2 and pg 271). Although it is granted that Allbritton does describe superior results to culturing live gastrointestinal crypts in vivo, this does not detract from the fact that Allbritton actively experimented with primary gastrointestinal tissues (including primary colonic crypt in vivo characteristics of gastrointestinal ECM components microenvironment. This would have been an obvious substitution with a high level of expected success since both Randall and Allbritton are concerned with gastrointestinal explant cultures. 
Applicant further argues that the combination of Allbritton in view of Randall would not yield predictable oral bioavailability results due to the high level of variability within microwells.
This argument has been fully considered, but is not found convincing. As described above, it would have prima facie obvious to one of ordinary skill in the art to use the explant described by Randall with the 3D scaffold containing microwells described by Allbritton. Thus, one of ordinary skill would expect the same level of variability within microwells as described in the instant claims. This is further demonstrated in Fig 2c of Randall, where identical tissue explant replicates are cultured within individual wells which resulted in highly consistent and predictable results as reported by Randall. 
Applicant further argues against Randall and states that Randall does not provide guidance as to which particular species is most suitable as a source of tissue (human or non-human). Applicant argues that without guidance, there would have been no reason for one of ordinary skill to select a non-human tissue explant over a human tissue explant to substitute for the tissue composition of Allbritton. Applicant points to Randall teaching that it was necessary to remove the muscularis externa…to prevent excess anoxia occurring with very thick samples which is in direct contrast to the claimed invention. Applicant points to example 3 and Figure 1 of the instant specification wherein a higher accuracy was achieved at least in part due to the tissue architecture found in the tissue explant. Applicant further emphasizes that 
This argument has been fully considered, but is not found convincing. Randall expressly describes gastrointestinal explants which are generated from healthy or diseased human donors for the testing of novel xenobiotics for efficacy and safety (Randal, pg 281). One of ordinary skill would find it obvious to experiment with human explants in order test novel therapeutic drugs which are intended for humans. Randal describes a gastrointestinal tissue explant comprising a fully intact extracellular matrix, lamina propria and lamina muscularis (Randall, Figure 1. pg 268 and pg 275 “preservation of morphology”). Randal discusses gastrointestinal explants which are cultured in wells and immersed in medium (Randall, Fig 2 and pg 271). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the aforementioned claims prima facie obvious to at the time the invention was made.

Claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 54, 151 and 153-185 are rejected under 35 U.S.C. 103 as being unpatentable over Allbritton (supra) and Randall (supra) as evidenced by Assimakopoulos (supra) as applied to claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 151, 159-171 in further view of Deiss et al. "Platform for high-throughput testing of the effect of soluble compounds on 3D cell cultures." Analytical chemistry 85.17 (2013): 8085-8094 (hereinafter Deiss, reference of record). This rejection is maintained in regards to claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 54, 151 and 153-158 and newly applied to claims 159-185. A reply to applicant’s arguments is found below. 
A description of claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 151, 159-171 can be found above. 

Claim 153 describes the composition of claim 1, wherein the substrate comprises a first plate comprising the plurality of microwells and a second plate, wherein the tissue explant is between the first and second plates. 
Claim 154 describes the composition of claim 153, wherein the first and second plates apply pressure to the tissue explant to minimize well-to-well leakage. 
Claim 155 describes the composition of claim 153, wherein the second plate comprises a plurality of microwells. 
Claim 156 describes the composition of claim 155, wherein the plurality of microwells of the first and second plates are through holes. 
Claim 157 describes the composition of claim 155, wherein the plurality of microwells of the first plate are through holes, and wherein the plurality of microwells of the second plate are receiving chambers. 
Claim 158 describes the composition of claim 156, wherein the first and second plates are mounted to a third plate comprising a plurality of receiving chambers. 

Claim 173 describes the system of claim 54, wherein the first plate comprises 48 through holes and the second plate comprises 48 receiving chambers. 
Claim 174 describes the system of claim 54, wherein the first plate comprises 96 through holes and the second plate comprises 96 receiving chambers. 
Claim 175 describes the system of claim 54, wherein the first and second plates apply pressure to the tissue explant to minimize well-to-well leakage. 
Claim 176 describes the system of claim 54, wherein the first and second plates are mounted to a third plate comprising a plurality of receiving chambers. 
Claim 177 describes the system of claim 54, wherein the tissue explant comprises small intestine epithelium. 
Claim 178 describes the system of claim 54, wherein the tissue explant is from the ileum, jejunum or duodenum. 
Claim 179 describes the system of claim 54, wherein the tissue explant comprises an intact extracellular matrix. 
Claim 180 describes the system of 179, wherein the intact extracellular matrix comprises lamina propria, lamina muscularis, or lamina propria and lamina muscularis. 
Claim 181 describes the system of claim 54, wherein the source tissue is a porcine gastrointestinal tract. 
Claim 182 describes the system of claim 54, wherein the tissue explant comprises tight junctions. 
Claim 183 describes the system of claim 54, wherein the tissue explant comprises at least one drug transporter. Claim 184 describes the system of claim 183, wherein the drug transporter is MDR-1. 
Claim 185 describes the system of claim 54, wherein the tissue explant comprises intact crypts.

Deiss describes a 3D culturing system comprising of a 96 microwell holder and several sheets to physically isolate cultures within individual microwells (Deiss, Abstract and figure 1). Deiss describes a top and a bottom plate comprising of a plurality of microwells and a plurality of paper patterned sheets that act as receiving chambers (Deiss, Figure 1). The microwells illustrated in figure 1 run in alignment with each other and thus comprise “through holes”. Deiss describes applying pressure with fastening bolts to minimize well-to-well leakage in addition to using hydrophobic barriers (Deiss, results and discussion pg 8088, experimental section pg 8087). Furthermore, Deiss describes this apparatus as useful for high-throughput cell-based drug screening (Deiss, abstract, intro para 2).  
It would have been obvious to one of ordinary skill in the art to modify the microwell culturing system described by Allbritton to include a second and third microwell plate as described by Deiss. Both Deiss and Allbritton are concerned with in vitro 3D cultures for high-throughput cell-based drug screening. It would have been a matter of combining known prior art elements according to known methods to meet the claim limitations. One would have been motivated to make such a combination in order to minimize well-to-well leakage and therefore minimize error and cross contamination during high-throughput cell-based drug screening procedures. Deiss specifically describes how physical isolation of microwells is achieved through the use of multiple microwell layers and hydrophobic barriers. Deiss describes how applying pressure with fastening bolds minimizes well-to-well leakage (Deiss, results and discussion pg 8088, experimental section pg 8087). One of ordinary skill in the art would immediately understand the advantages of such a system and be motivated to modify the culturing system of Allbritton to include all the claimed limitations with a reasonable expectation of success. Accordingly, in the absence of evidence prima facie obvious to at the time the invention was made.

Response to applicant’s traversal: 
Applicant traverses the instant rejection by arguing that modifying the culture system of Allbritton to incorporate a second and third plate would not result in the claimed invention. Applicant states that Randall does not include contacting an explant with more than one microwell, and would therefore not yield predictable results. Applicant argues that Allbritton and Randall in further view of Diess lack a reasonable expectation of success, especially as it relates to drug screening assays. 
This argument has been fully considered, but is not found convincing. It would have been obvious to one of ordinary skill in the art to modify the microwell culturing system described by Allbritton to include a second and third microwell plate as described by Deiss. Both Deiss and Allbritton are concerned with in vitro 3D cultures for high-throughput cell-based drug screening. It would have been a matter of combining known prior art elements according to known methods to meet the claim limitations. One would have been motivated to make such a combination in order to minimize well-to-well leakage and therefore minimize error and cross contamination during high-throughput cell-based drug screening procedures. Deiss specifically describes how physical isolation of microwells is achieved through the use of multiple microwell layers and hydrophobic barriers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633